DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on June 29, 2022 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–20 are pending in this application.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
 ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a reading unit configured to read” in claim(s) 1, 4 and 8.
“a reception unit configured to receive” in claim(s) 1, 5 and 6.
“a storage unit configured to store” in claim(s) 1 and 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1, 4 and 8: ‘a reading unit configured to read’ corresponds to Fig. 2 – element 118. The reading unit I/F 117 connects the control unit 110 and the reading unit 118, such as a scanner. The reading unit 118 reads a document image, and the CPU 111 converts the read image into image data such as binary data. The image data generated based on the image read by the reading unit 118 is transmitted to an external apparatus or printed on a recording sheet, Applicant Pub ¶ [0035].
(b)	Claim(s) 1, 5 and 6: ‘a reception unit configured to receive’ corresponds to Fig. 2 – element 116. A home screen displayed on the operation unit 116 of the MFP 101. The operation unit 116 includes a touch panel 501 and light emitting diodes (LEDs) 510 and 511. The touch panel 501 displays an operation screen. The touch panel 501 is an instruction unit and functions as a reception unit that receives user instructions and also as a display unit that displays a screen. A user directly touches a screen displayed on the touch panel 501 with a finger of the user or an object such as a stylus and inputs an instruction to execute a function based on the displayed screen, Applicant Pub ¶ [0051].
(c)	Claim(s) 1 and 9: ‘a storage unit configured to store’ corresponds to Fig. 2 – element 114. An example of a table 601 that associates and stores authentication information used in the MFP 101 and authentication information used in the message service. In the present exemplary embodiment, the table 601 is stored in the storage 114 in the MFP 101 by a sequence illustrated in FIG. 8, Applicant Pub ¶ [0059].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejection 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2–4, 6–8 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 2–4, 6–8 and 10 contain(s) the limitation “designation unit” and “transmission unit” however, the specification does not mention the term “designation unit,” and “transmission unit,” Although there is support for the steps and processes of designating and transmission, there is a lack of support for each of their respective units. Therefore, one cannot determine the further features of the units besides what is described in the claims. As a result of a 112(f) identification in regards to the units, there needs to be more information to identify what the units comprise of and actions they perform
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1–9, 11–20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2016/0050326 (Lee et al. hereinafter referred to as “Lee”) in view of US Patent Application Publication 2016/0124689 (“Nishino”).
Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2016/0050326 (Lee et al. hereinafter referred to as “Lee”) in view of US Patent Application Publication 2016/0124689 (“Nishino”) as applied for claim 2 above, and further in view of ordinary skill in the art.
With respect to claim 1, Lee discloses an image processing apparatus (FIG. 1 – element 40, scanner …) that communicates with a chat server configured to perform control to display received image data in a talk room of the chat server based on received information about the talk room (¶ [0115]; wherein the control server 130 generates commands for controlling functions and operations of other servers in the cloud 10, such as the print service server 110, the message server 120, the rendering server 140, and the storage server 150, and controls the print service server 110, the message server 120, the rendering server 140, and the storage server 150 by transmitting the commands. Meanwhile, when a chat room application is executed in the electronic device 20 and the display device 30 of FIG. 1, the control server 130 may process information processed in the chat room, for example, information about transmitting and receiving of a chat message and requesting of a display copy. Accordingly, the control server 130 may also be referred to as Conference ChatBot. The term `chat room` is replaceable by another term, such as a conversation room, a conference room, or the like …), the image processing apparatus (FIG. 1 – element 40, scanner …) comprising: 
a reading unit configured to read an image of a document and to generate image data based on the image (¶ [365–367]; wherein there is a scanner [FIG. 1 – element 40] to scan a generate image data …); 
a reception unit configured to receive predetermined information corresponding to a user that is generated by the chat server by transmitting authentication information for the user logging in to a chat service to the chat server (¶ [0123]; wherein the agent application 35 registers the display device 30 in the cloud 10 by transmitting various types of identification (ID) information of the display device 30 and a unique name of the display device 30 to the cloud 10 (e.g., a web address or uniform resource locator (URL) address of the print service server 110 and a web address or URL of the message server 120). Here, the ID information of the display device 30 may include a media access control (MAC) address, a serial number, and an internet protocol (IP) address of the display device 30, and the unique name of the display device 30 may be a nickname of the display device 30 arbitrarily set by a user. Also, the agent application 35 may also transmit login information of the user of the display device 30 to the cloud 10 (e.g., the web address or URL of the print service server 110 and the web address or URL of the message server 120). Then, the agent application 35 may log in to the cloud 10 by using the login information of the user …); 
a storage unit configured to store the predetermined information received by the reception unit (¶ [0130]; wherein the message server 120 transmits the login information to the control server 130, and the control server 130 compares the login information with pre-stored login information of the storage server 150 to determine whether the login is successful. Meanwhile, the storage server 150 may perform a function of a lightweight directory access protocol (LDAP) server for managing employee information of a company, and the control server 130 may determine whether the login is successful based on whether matching login information exists in the LDAP server of the storage server 150 …); and 
a display unit configured to display the talk room that corresponds to the predetermined information and not to display the talk room that does not correspond to the predetermined information (¶¶ [0132–0134]; wherein in operation 704, when the electronic device 20 is logged in, the control server 130 generates or initiates a chat room. An account of the user of the electronic device 20, an account of the user of the display device 30, or an account of a third person may be invited to the chat room. Alternatively, an account assigned to the display device 30 may be invited to the chat room. At this time, the control server 130 may assign, to the chat room, a public attribute for the chat room to be classified into a public chat room, or a private attribute for the chat room to be classified into a private chat room. A public chat room may be a chat room in which anyone or any device participates, whereas a private chat room may be a chat room in which only a pre-determined person or a pre-determined device limitedly participates. Attributes of such a chat room may be set by the user of the electronic device 20 or a manager of the cloud 10 …).
However, Lee fails to explicitly disclose store the predetermined information in association with identification information for the user logging in to the image processing apparatus, in place of the authentication information.
Nishino, working in the same field of endeavor, recognizes this problem and teaches store the predetermined information in association with identification information for the user logging in to the image processing apparatus, in place of the authentication information (¶¶ [0065–0068]; wherein diagram that indicates an example of the identification code that is issued by the image forming apparatus shown in FIG. 2 for each service indicated by the service table data and is maintained in the mobile terminal apparatus 1 shown in FIG. 2. For example, as shown in FIG. 6, the account management unit 22 adds the identification code into the service table data stored in the storage device 12 so as to associate the identification code with the account information of each service. As mentioned, at login, an identification code is generated that is valid only during the logging-in period, and registered in the mobile terminal apparatus 1. Afterward, the user operates the operation panel 33 of the image forming apparatus 2 that the user is logging in, and thereby instructs to perform a service (FILE TRANSFER, EMAIL TRANSMISSION or the like) described in the service table data 41. The service processing unit 54 of the image forming apparatus 2 receives the instruction (in Step S21), identifies the identification code of the instructed service, and transmits the identified identification code to the mobile terminal apparatus 1 using the wireless communication device 34 (in Step S22) …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Lee to store the predetermined information in association with identification information for the user logging in to the image processing apparatus, in place of the authentication information as taught by Nishino since doing so would have predictably and advantageously allows even if the account information is wiretapped, it is difficult to identify a service corresponding to the wiretapped account information and consequently it achieves high security level (see at least Nishino, ¶ [0074]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Lee discloses a designation unit configured to designate a talk room from the talk room displayed by the display unit (¶¶ [0357 and 0411]; wherein the scan data can be scanned as a result of a chat room …); and 
a transmission unit configured to transmit information indicating the talk room designated by the designation unit and the image data to the chat server (¶¶ [0367–0369]; wherein the scan data is transmitted according to the cloud …).
With respect to claim 3, which claim 2 is incorporated, Lee discloses wherein if the designation unit designates the information indicating the talk room of the chat server (¶¶ [0357 and 0411]; wherein the scan data can be scanned as a result of a chat room …), the display unit displays the designated information indicating the talk room on a predetermined screen (¶¶ [0182 and 0183]; wherein it is assumed that the chat room application is being executed in the electronic device 20 of the user A, and the electronic device 20 and an electronic device (not shown) of a user B are first invited to a chat room 1010 of the chat room application. As described above, the chat room 1010 may be generated and managed by the control server 130 (Conference ChatBot) of the cloud 10. The user A may invite the display device 30 (a TV) of the user A to the chat room 1010. When invitation of the display device 30 is requested from the user A in the chat room 1010, the electronic device 20 transmits an invitation request with respect to the display device 30 to the message server 120 of the cloud 10. The message server 120 transmits the invitation request to the control server 130 in the cloud 10 …).
With respect to claim 4, which claim 3 is incorporated, Lee discloses wherein when the predetermined screen is displayed by the display unit (¶ [0365]; wherein in operation 3304, when the image forming apparatus 54 is logged in, the control server 130 generates or initiates a chat room. An account of the user of the image forming apparatus 54, an account of the user of the display device 30, or an account of a third person may be invited to the chat room. Meanwhile, an account assigned to the display device 30 may be invited to the chat room …), if an execution instruction is input by the user, the reading unit reads the image of the document and generates the image data (¶ [0366]; wherein the image forming apparatus 54 generates scan data (scanned document) by scanning a document …).
With respect to claim 5, which claim 1 is incorporated, Lee discloses wherein the reception unit further receives the information indicating the talk room from the chat server (¶ [0365]; wherein in operation 3304, when the image forming apparatus 54 is logged in, the control server 130 generates or initiates a chat room. An account of the user of the image forming apparatus 54, an account of the user of the display device 30, or an account of a third person may be invited to the chat room. Meanwhile, an account assigned to the display device 30 may be invited to the chat room …), and wherein the display unit does not display the talk room that is indicated by the information received by the reception unit and does not correspond to the predetermined information, whereas the display unit displays the talk room that is indicated by the information received by the reception unit and corresponds to the predetermined information (¶¶ [0364–0367]; wherein In operation 3303, the image forming apparatus 54 logs in to the message server 120. A print application for performing a function of Scan-to-DisplayCopy may be pre-installed in the image forming apparatus 54. After executing the print application, the image forming apparatus 54 inputs login information of the user of the image forming apparatus 54. Then, the print application of the image forming apparatus 54 transmits the login information to the message server 120, and the control server 130 determines whether the login is successful by comparing the received login information and login information pre-stored in the storage server 150. In operation 3304, when the image forming apparatus 54 is logged in, the control server 130 generates or initiates a chat room. An account of the user of the image forming apparatus 54, an account of the user of the display device 30, or an account of a third person may be invited to the chat room. Meanwhile, an account assigned to the display device 30 may be invited to the chat room …).
With respect to claim 6, which claim 2 is incorporated, Lee discloses wherein the transmission unit further transmits information corresponding to an application installed in the chat server to the chat server (¶ 0362]; wherein in operation 3301, the agent application 35 installed in the display device 30 is registered in the print service server 110. As described above with reference to FIG. 6, when the agent application 35 transmits ID information (a MAC address, a serial number, and an IP address) of the display device 30 and a unique name of the display device 30 to the print service server 110, the print service server 110 stores the ID information and the unique name in the storage server 150 and registers the agent application 35 and the display device 30 in which the agent application 35 is installed. Also, the agent application 35 may transmit login information (ID and a password) of a user. At this time, the print service server 110 may map and manage the login information and the ID information of the display device 30 …), and wherein the reception unit receives information indicating a talk room included in a group stored in association with the application from the chat server (¶¶ 0364 and 0365]; wherein in operation 3303, the image forming apparatus 54 logs in to the message server 120. A print application for performing a function of Scan-to-DisplayCopy may be pre-installed in the image forming apparatus 54. After executing the print application, the image forming apparatus 54 inputs login information of the user of the image forming apparatus 54. Then, the print application of the image forming apparatus 54 transmits the login information to the message server 120, and the control server 130 determines whether the login is successful by comparing the received login information and login information pre-stored in the storage server 150. In operation 3304, when the image forming apparatus 54 is logged in, the control server 130 generates or initiates a chat room. An account of the user of the image forming apparatus 54, an account of the user of the display device 30, or an account of a third person may be invited to the chat room. Meanwhile, an account assigned to the display device 30 may be invited to the chat room …).
With respect to claim 7, which claim 6 is incorporated, Lee discloses wherein the information corresponding to the application is token information stored in association with the application in the image processing apparatus (¶ [0363]; wherein In operation 3302, the agent application 35 logs in to the message server 120. The agent application 35 transmits the login information of the user of the display device 30, which is input by manipulating a UI included in the display device 30 or a remote controller, to the message server 120. The message server 120 transmits the login information to the control server 130, and the control server 130 determines whether the login is successful by comparing login information pre-stored in the storage server 150 and the received login information. Meanwhile, the storage server 150 may perform a function of a LDAP server for managing employee information of a company, and the control server 130 may determine whether the login is successful based on whether matching login information exists in the LDAP server of the storage server 150 {INTERPRETATION: wherein the login information corresponds to the claimed ‘token information’ …} …).
With respect to claim 8, which claim 6 is incorporated, Lee discloses wherein if the reading unit generates the image data, the transmission unit transmits the image data, the information indicating the talk room, and the information corresponding to the application to the chat server (¶¶ [0364 and 0367]; wherein In operation 3303, the image forming apparatus 54 logs in to the message server 120. A print application for performing a function of Scan-to-DisplayCopy may be pre-installed in the image forming apparatus 54. After executing the print application, the image forming apparatus 54 inputs login information of the user of the image forming apparatus 54. Then, the print application of the image forming apparatus 54 transmits the login information to the message server 120, and the control server 130 determines whether the login is successful by comparing the received login information and login information pre-stored in the storage server 150 […] In operation 3306, the image forming apparatus 54 transmits metadata (e.g., file format information, file size information, and file name information) of the scan data (scanned document) that is requested to be display-copied, to the message server 120. At this time, the scan data (of the scanned document) may be in a file format (such as a "*.doc" file or a "*.ppt" file) that is not immediately displayable on the display device 30 or in a file format (such as a "*.jpg" file or a "*.bmp" file) that is immediately displayable on the display device 30. When the scan data (of the scanned document) is in a file format that is immediately displayable on the display device 30, operation 3308 may be skipped, and rendered or converted scan data (of the scanned document) described in operations 3308 through 3314 may be replaced by the scan data (of the scanned document) received from the image forming apparatus 54 …).
With respect to claim 9, which claim 8 is incorporated, Lee fails to explicitly disclose wherein if the storage unit stores the predetermined information and the identification information in association, the image processing apparatus is changed to a state where the authentication information is not stored.
However, Nishino, working in the same field of endeavor, recognizes this problem and teaches wherein if the storage unit stores the predetermined information and the identification information in association (¶¶ [0065–0068]; wherein diagram that indicates an example of the identification code that is issued by the image forming apparatus shown in FIG. 2 for each service indicated by the service table data and is maintained in the mobile terminal apparatus 1 shown in FIG. 2. For example, as shown in FIG. 6, the account management unit 22 adds the identification code into the service table data stored in the storage device 12 so as to associate the identification code with the account information of each service. As mentioned, at login, an identification code is generated that is valid only during the logging-in period, and registered in the mobile terminal apparatus 1. Afterward, the user operates the operation panel 33 of the image forming apparatus 2 that the user is logging in, and thereby instructs to perform a service (FILE TRANSFER, EMAIL TRANSMISSION or the like) described in the service table data 41. The service processing unit 54 of the image forming apparatus 2 receives the instruction (in Step S21), identifies the identification code of the instructed service, and transmits the identified identification code to the mobile terminal apparatus 1 using the wireless communication device 34 (in Step S22) …), the image processing apparatus is changed to a state where the authentication information is not stored (¶¶ [0070 and 0071]; wherein In the image forming apparatus 2, the service processing unit 54 receives the transmitted account information using the wireless communication device 34, and accesses a server of the service and thereafter performs the instructed service after user authentication based on the received account information (in Step S24). If the service processing unit 54 failed to obtain the account information from the mobile terminal apparatus 1, then the service processing unit 54 displays an input screen of the account information on the operation panel 33, and performs the service using the account information inputted to the operation panel 33 by the user …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Lee to wherein if the storage unit stores the predetermined information and the identification information in association, the image processing apparatus is changed to a state where the authentication information is not stored as taught by Nishino since doing so would have predictably and advantageously allows even if the account information is wiretapped, it is difficult to identify a service corresponding to the wiretapped account information and consequently it achieves high security level (see at least Nishino, ¶ [0074]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 11, which claim 1 is incorporated, Lee discloses wherein the predetermined information is information corresponding to an account of the chat service (¶ [0389]; wherein the user may input SNS account information (ID and a password) for logging in to an SNS server, through a setting screen 3603 displayed on the operation panel 5400. Accordingly, a recent posting updated in an SNS may be displayed in the margin 3600 …).
With respect to claim 12–19, (drawn to a method) the proposed combination of Lee in view of Nishino, explained in the rejection of apparatus claims 1–8 renders obvious the steps of the method of claims 12–19, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claims 1–8 are equally applicable to claims 12–19.
With respect to claim 20, (drawn to a computer-readable program) the proposed combination of Lee in view of Nishino, explained in the rejection of apparatus claim 1 renders obvious the steps of the computer-readable program of claim 23, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 23. Further Lee disclose a non-transitory computer-readable storage medium storing a program that, when executed by a computer, causes the computer to perform a method of controlling an image processing apparatus (¶ [0461]; wherein computer programs and may be implemented in general-use digital computers that execute the programs using a computer-readable recording medium …).
Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2016/0050326 (Lee et al. hereinafter referred to as “Lee”) in view of US Patent Application Publication 2016/0124689 (“Nishino”) as applied for claim 2 above, and further in view of ordinary skill in the art.
With respect to claim 10, which claim 2 is incorporated, Lee fails to explicitly disclose wherein the designation unit designates a user to be mentioned from a user included in the talk room designated as the talk room of the chat server by the user.
Official notice is taken that it would have been obvious to one of ordinary skill in the art to include a mention feature within the chat. This is a standard feature that allows for users to indicate who they are talking to, or sharing information with. This is typically done through an at (@) sign followed by the user ID.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Lee with the teachings of a mention of a user in a messaging service for the purpose of making it easier for all users to know who any user is communicating with.
Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Moriya (2021/0195061)
Describe an image processing apparatus communicating with a chat server for controlling display of image data received from the user as a transmission source. The user inputs a desired operation instruction to the mobile terminal by performing a touch operation on the operation panel. The method enables the user to select the work space corresponding to pre-registered bot token information 1604 (the work space to which the user wants to transmit image data) from a large number of work spaces.
Sugita et al. (2021/0160393)
Describe an image processing apparatus such as MFP used during chat service. The transmission unit transmits the image data generated by the reading unit and information which shows the talk room received by the receiving unit to the chat server, so as to ensure the possibility to display the image data scanned and generated in the talk room based on the information which shows the talk room of the chat service received from the mobile terminal.
Noguchi et al. (2020/0099800)
Describe a control device for use in storing control program. Control device that provides the notification to some users that content of notification regarding processing to be executed before processing in external apparatus and the user target of notification that posts information for giving an instruction to execute printing processing
Kim (2016/0234135)
Describe a messenger base document sharing service providing method for recognizing share present condition of document. The share present condition of the document exposed in the position of the user exposing the document is recognized conveniently, by use of messenger base document sharing service providing method
Tsukada et al. (2021/0144266)
Describe an image processing apparatus for communicating with a chat server based on received information indicating a talk room of the chat server. The apparatus transmits the token information, the posting destination channel information, and the file to the message application server.

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672